GILDEA, Justice
(concurring).
I join in the majority’s conclusion that the matter be reversed and remanded to the Otter Tail County Board of Adjustment. I write separately because I disagree with the way in which the majority reaches its conclusion to reverse and remand.
The majority rewrites the relevant statute, Minn.Stat. § 394.27, subd. 7 (2006), so that the “practical difficulties” standard in the statute applies only to area variances and the “particular hardship” standard applies only to use variances. But we long ago recognized that we are not to add words to statutes or otherwise judicially legislate. State v. Willrich, 72 Minn. 165, 167, 75 N.W. 123, 124 (1898) (“We must accept the law as we find it, and not attempt any judicial legislation to supply supposed omissions.”). In addition, it seems to me that the restrictions the majority writes into the statute are arguably inconsistent with our precedent that we are to construe zoning ordinances in favor of landowners. Frank’s Nursery Sales, Inc. v. City of Roseville, 295 N.W.2d 604, 608 (Minn.1980). Before today, both the “practical difficulties” and “particular hardship” standards were available to landowners, but now a landowner is restricted depending on the type of variance she seeks. Such restrictions should be made by the legislative branch, not the judicial branch.
Finally, rewriting the statute is not necessary to the resolution of this case. As the majority concludes, the Board did not apply the “practical difficulties” standard to the variance application in this case. Thus, a remand is required for the Board to consider the application under that standard. In addition, and as the majority also concludes, the Board’s decision does not reflect whether it considered the requirements of its own ordinance and so the record is not adequate for meaningful judicial review. As such, a remand is required to the Board for this reason as well. See Earthburners, Inc. v. County of Carlton, 513 N.W.2d 460, 463 (Minn.1994) (“In the proceedings on remand, the board must *335articulate the reasons for its ultimate decision, with specific reference to relevant provisions of its zoning ordinance.”).
Because the Board did not apply the “practical difficulties” standard and its decision does not reflect that it followed its own ordinance, I would remand this matter for further consideration by the Board, and I would not reach the question of whether the statute needs to be rewritten.